Citation Nr: 1829407	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  17-23 957	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) National Cemetery Administration (NCA) Memorial Programs Service Processing Site 
in Nashville, Tennessee


THE ISSUE

Entitlement to a government-furnished headstone or marker for the deceased Veteran.


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The Veteran served on active duty from April 1945 to December 1946.  He died in December 1976.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) on appeal arose from an August 2016 determination in which the NCA denied entitlement to a government-furnished headstone or marker.  In September 2016, the appellant filed a notice of disagreement (NOD).  In April 2017, a statement of the case (SOC) was issued.  In May 2017, the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals). 


FINDING OF FACT

In a May 2018 statement, received prior to the promulgation of a decision in the appeal, the Board received notification that the appellant wished to withdraw the claim pending on appeal


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the May 2018 statement, the Board received notification from the appellant that she wished to withdraw from appeal the claim for a government furnished headstone or marker.  Thus, no allegations of errors of fact or law remain for appellate consideration.   Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


